

117 S398 IS: Linemen Legacy Act
U.S. Senate
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 398IN THE SENATE OF THE UNITED STATESFebruary 23, 2021Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Homeland Security Act of 2002 to clarify that utility line technicians qualify as emergency response providers.1.Short titleThis Act may be cited as the Linemen Legacy Act.2.Emergency response providersSection 2(6) of the Homeland Security Act of 2002 (6 U.S.C. 101(6)) is amended—(1)by striking includes Federal and inserting “includes—(A)Federal;(2)by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(B)utility line technicians responding to a major disaster or an emergency declared by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191)..